Fourth Court of Appeals
                               San Antonio, Texas
                                     October 8, 2015

                                   No. 04-14-00908-CR

                                       KIT SHUM,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 290th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2014CR1592
                        Honorable Melisa Skinner, Judge Presiding


                                     ORDER
      Appellee’s Motion to Amend Argument is GRANTED.



                                                 _________________________________
                                                 Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of October, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court